        Case:19-13271-MER Doc#:22 Filed:05/03/19                     Entered:05/03/19 17:16:39 Page1 of 2



UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
Debtor 1:     NSPIRE HEALTH, INC.                            Case #:      19-13271-MER

               EIN: XX-XXXXXXX
                                                             Chapter:     11


Local Bankruptcy Form 9013-1.1
Notice of Application

Part 1 Objection Deadline

Objection Deadline: May 17, 2019

Part 2 Notice

NOTICE IS HEREBY GIVEN that the above-captioned Debtors (the “Movant”), has filed an Application to Employ
Brownstein Hyatt Farber Schreck, LLP as Counsel for Debtors in Possession (“Application”), with the Court and requests
the following relief: authorizing the employment of BHFS to represent the Debtor in this chapter 11 case and related
proceedings effective as of the date of the Application.

If you oppose the Application or object to the requested relief, your objection and request for hearing must be filed on or
before the objection deadline stated above, served on the Movant at the address indicated below, and must state
clearly all objections and any legal basis for the objections. The Court will not consider general objections.

In the absence of a timely, substantiated objection and request for hearing by an interested party, the Court may
approve or grant the requested relief without any further notice to creditors or other interested parties.

Part 3 Signature of Movant’s Attorney or Movant (if unrepresented)

Dated: May 3, 2019.                                       BROWNSTEIN HYATT FARBER SCHRECK, LLP

                                                          s/Steven E. Abelman
                                                          Steven E. Abelman, #13980
                                                          Michael H. Pankow, #21212
                                                          410 17th Street, Suite 2200
                                                          Denver, Colorado 80202
                                                          Telephone: (303) 223-1100
                                                          Facsimile: (303) 223-1111
                                                          sabelman@bhfs.com
                                                          mpankow@bhfs.com


                                                          Proposed Attorneys for the Debtors




L.B.F. 9013-1.1 (12/17)                                                                                             Page 1
19177447
        Case:19-13271-MER Doc#:22 Filed:05/03/19                 Entered:05/03/19 17:16:39 Page2 of 2
                                               CERTIFICATE OF SERVICE



        I hereby certify that on this 3rd day of May, 2019, the foregoing NOTICE OF APPLICATION TO EMPLOY
BROWNSTEIN HYATT FARBER SCHRECK, LLP AS COUNSEL FOR DEBTOR IN POSSESSION was electronically filed with the
Court using the CM/ECF system, which sent notification to all parties of interest participating the CM/ECF system, and
was served by placing same via first class mail postage prepaid properly addressed to the following:

Paul Moss
Byron G. Rogers Federal Building
1961 Stout St.
Ste. 12-200
Denver, CO 80294

US Trustee
Byron G. Rogers Federal Building
1961 Stout St.
Ste. 12-00200
Denver, CO 80294

Duncan E. Barber
4582 S. Ulster St. Pkwy.
Ste. 1650
Denver, CO 80237


                                                       /s/ Sheila M. Grisham
                                               Sheila M. Grisham




L.B.F. 9013-1.1 (12/17)                                                                                        Page 2
19177447
